l IN THE SUPREME COURT OF THE STATE OF NEVADA

i JOHNNY RUBBICO, INDIVIDUALLY No. 66320
AND DIE/A. DITY WIDE AGGREGATES,
Ina,

 

A 11 t, I
£199 3“ FELEE}

LAS VEGAS WALNUT, LLC, A

NEVADA LIMlTED LIABILITY “W l 8 2”“
COMPANY a 
Res (indent. w av '

     

DEPUTY CLERK

ORDER DISJMISSING APPEAL

This appeal was docket-ed in this court on August  20141
without payment of the requisite filing the On that same day a notice was
issued directingappellanta to pay the filing fee within ten daya. The
notice further adviaed that failure to pay the ﬁling fee within ten days
would result in the dismissal of this appeal. To date? appellants have not
paid the filing fee or otherwise responded to this court’s notice:
Accordingly, cause appearing, this appeal is dismissed.

It is an ORDERED.

 

CLERK or TDD SUPREME CDURT
TRACZIE K. LINDEMAN

BY: 

cc: Hon. Carolyn Ellsworth, District Judge
Flahive 32: Associates, Ltd.
Law Offices of John M. N etzorg
SUFHEMECOW Eighth District Court Clerk

OF
NEVADA 1

H
An unpublis Fd order shall not be regarded as precedent and shall not be cited as legal authority. SCR
i

 

CLERK’S ORDER !

409-194?